Citation Nr: 0513613	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-25 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation, in excess of 10 percent, 
for post arthrotomy right knee internal derangement with 
sequelae.

2.  Entitlement to an evaluation, in excess of 10 percent, 
for posttraumatic osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's right knee disability is manifested by not more 
than slight recurrent subluxation or lateral instability, 
flexion to 100 degrees and normal extension of the joint.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for post arthrotomy right knee internal derangement 
with sequelae have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2003).

2. The schedular criteria for a rating in excess of 10 
percent for traumatic arthritis of the right knee with 
limitation of motion have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In September 2002, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claim.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
The September 2002 notice letter specifically advised the 
veteran to either send VA any medical reports that he had or 
complete and return the attached authorization forms so that 
VA could obtain the evidence on his behalf.  The Board finds 
that the veteran was sufficiently put on notice as to the 
need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  In 
addition the Board notes that the September 2002 notice 
letter, which preceded the November 2002 rating decision, 
satisfies the timing element of the Pelegrini decision for 
the veteran's claim on appeal.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded a VA examination in connection with his 
claim.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's post arthrotomy right knee internal derangement 
with sequelae, is rated 10 percent disabling under Diagnostic 
Code 5257 (other impairment of the knee).  The rating 
criteria for Diagnostic Code 5257 (other impairment of the 
knee) are as follows: 10 percent for slight recurrent 
subluxation or lateral instability, 20 percent for moderate 
recurrent subluxation or lateral instability, and 30 percent 
for severe subluxation or lateral instability.  

The VA examiner in October 2002 noted that the veteran had 
positive medial joint line tenderness, negative Lachman, 
negative posterior drawer, and his right knee was stable to 
varus and valgus stress.  The diagnosis was medial 
compartment arthrosis of the right knee.  The evidence 
indicates that at the most recent VA examination the 
veteran's right knee demonstrated no subluxation or 
instability.  A disability which has been continuously rated 
at or above any evaluation of disability for 20 or more years 
for compensation purposes under laws administered by the VA 
will not be reduced to less than such evaluation except upon 
a showing that such rating was based on fraud. 38 C.F.R. § 
3.951(b).  In this case the veteran's 10 percent rating is 
protected under the regulation; however, as the veteran's 
right knee demonstrated no subluxation or instability, he is 
not entitled to an increased evaluation under this code.  

In addition, Diagnostic Codes 5256 (ankylosis of the knee), 
5258 (dislocation of semilunar cartilage), 5262 (impairment 
of tibia and fibula), and 5263 (genu recurvatum) are not for 
application because the medical evidence does not show that 
the veteran has any of these conditions.

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), the 
veteran has been assigned a separate evaluation for 
posttraumatic osteoarthritis of the right knee.  In that 
opinion, the General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257, and a veteran also has 
limitation of motion which at least meets the criteria for a 
zero percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.

The veteran's service-connected osteoarthritis of the right 
knee is currently evaluated as 10 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 applies to traumatic arthritis 
and provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260 ( 2004).

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's right knee 
osteoarthritis under the limitation of motion code 
(Diagnostic Code 5260) does not warrant a higher evaluation, 
even when functional loss due to pain is considered.  
Specifically, the veteran has demonstrated extension of 0 
degrees and flexion of 100 degrees.  These findings are 
commensurate with a less than compensable rating under Code 
5260 based on a strict adherence to the rating criteria.  
Thus, because limitation of motion of the right knee is 
noncompensable under either Diagnostic Code 5260 or 2661, a 
rating of 10 percent under Diagnostic Code 5010 has been 
appropirately assigned.     

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  

The Board notes that the veteran testified that he has a 
constant burning sensation in his right knee and that he has 
difficulty decending stairs and running.  However, the VA 
examiner noted that the right knee's range of motion was 
without pain limitation.  As some limitation of flexion is 
shown, together with the veteran's subjective complaints of 
pain, the Board finds that the level of impairment resulting 
from the veteran's right knee osteoarthritis is appropriately 
rated at 10 percent.  An evaluation higher than 10 percent 
for painful motion is simply not warranted in view of the 
slight degree of actual limitation of flexion demonstrated.

The Board notes that there is no evidence of record that the 
veteran's right knee disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right knee.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to an evaluation, in excess of 10 percent, 
for post arthrotomy right knee internal derangement with 
sequelae is denied.

2.  Entitlement to an evaluation, in excess of 10 percent, 
for posttraumatic osteoarthritis of the right knee is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


